Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 10, 2021

                                      No. 04-21-00013-CV

                                        Judy FREEMAN,
                                            Appellant

                                                v.

 Kundu JOHNSON, Individually, and as personal representative of the Estate of James Phillip
          Johnson, Deceased, James Phillip Johnson, Jr., and Phillip Johnson,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-13953
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

        The clerk’s record in this appeal is due February 15, 2021. The clerk has filed a notice on
January 25, 2021, stating the record would not be timely filed because appellant has not paid or
made arrangements to pay the clerk’s fee to prepare the record and appellant is not entitled to the
record without paying the fee. The clerk of this court has confirmed that as of the date of this
order, the fee remains unpaid.

        We order appellant, Judy Freeman, to provide written proof to this court by February 22,
2021 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have
been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without
prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a); TEX. R. CIV. P. 145. If appellant
fails to file such proof within the time provided, this appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 37.3(b).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court